DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “conductive elements” (as recited in claims 14, 16 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is not clear because it recites, in lines 2-3 & 6, the limitation “conductive elements”.  The specification of the present invention fails to support for this limitation in the claim. The drawings of the present invention also do not disclose any plural conductive elements over a base material and a single passivation material over the conductive elements (emphasis added). The drawings of the present invention only disclose a single passivation material/layer 130/230/330/430 over a single metal material/layer/element 120/220/320/420 (see Figs. 1, 3, 4C, 5D of the present invention).  For the purpose of examination, the Examiner assumes the above limitation of “conductive elements” (as recited in claim 14) is:
“a metal material”. 

The same rejection applied to claims 16 and 19 regarding “conductive elements”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S 2013/0147031 A1).
       As to claim 1,  CHEN et al. disclose in Figs. 1 and 4 a microelectronic device, comprising:
a metal material (“landing pad region” 28P) comprising a single material over and in contact with a base material (“first protective layer” 26) (Figs. 1 & 4, para. [0018], [0019], [0024]);
a passivation material (“second protective layer” 30) over the metal material (“landing pad region” 28P) (Fig. 1 &4, para. [0020]-[0022], [0024]);
a patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) comprising portions of the passivation material (“second protective layer” 30) located in at least one opening (“second opening” 32b) of the passivation material (“second protective layer” 30) (Figs. 1 & 4, para. [0021]); and  
a conductive structure (“solder bump” 36) comprising a solder material located over the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) and in direct contact with the metal material (“landing pad region” 28P) through the at least one opening (“second opening” 32b) of the passivation material (“second protective layer” 30) (Fig. 4, para. [0024]), portions of the conductive structure (“solder bump” 36) extending through the at least one opening (“second opening” 32b) of the passivation material (“second protective layer” 30) and substantially conforming to surfaces of the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) (Fig. 4, para. [0024]).     
As to claim 2, as applied to claim 1 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the passivation material (“second protective layer” 30) comprises a single material in direct contact with each of the metal material (“landing pad region” 28P) and the conductive structure (“solder bump” 36) (see Fig. 4).  
As to claim 3, as applied to claim 1 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the at least one opening (“second opening” 32b) is bounded by a vertical sidewall (a vertical sidewall along the opening 32b, Figs. 1,4) of the passivation material (“second protective layer” 30), the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) comprising multiple laterally spaced portions (see spaces in openings 32a, 32b, Figs. 1 &4) of the passivation material (“second protective layer” 30) located directly on the metal material (“landing pad region” 28P) in the at least one opening (32b) of the passivation material (“second protective layer” 30) (see Figs. 1 & 4, para. [0024]). 
As to claim 4, as applied to claims 1 and 3 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein a portion of the conductive structure (“solder bump” 36) extending above the passivation material (“second protective layer” 30) exhibits a lateral boundary substantially coincident with the vertical sidewall (a vertical sidewall along the opening 32b, Figs. 1,4) of the passivation material (“second protective layer” 30) (see Fig. 4).  
As to claim 5, as applied to claim 1 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the passivation material (“second protective layer” 30) contacts the metal material (“landing pad region” 28P) along a single surface (top surface) of the metal material (“landing pad region” 28P) (Fig. 1 & 4, para. [0024]).
As to claim 6, as applied to claim 1 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) protrudes from the metal material (“landing pad region” 28P) and is laterally spaced from a remainder of the passivation material (“second protective layer” 30) (see Figs 1 and 4). 
As to claim 7, as applied to claim 1 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) comprises at least two concentric circular structures (see concentric circular structures corresponding to openings 32a & 32b, Figs. 1 & 4) separated from one another by the solder material (the solder material of “solder bump” 36) of the conductive structure (“solder bump” 36) (see Figs. 1 & 4, para. [0024]).  
As to claim 14,  CHEN et al. disclose in Figs. 1 and 4 an apparatus, comprising: a metal material (“landing pad region” 28P) over a base material (“first protective layer” 26) (Figs. 1 & 4, para. [0018], [0019], [0024]); a single passivation material (“second protective layer” 30) over the metal material (“landing pad region” 28P) (Fig. 1 &4, para. [0020]-[0022], [0024]), the single passivation material (“second protective layer” 30) exhibiting a patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) within openings (“second opening” 32b) thereof (Figs. 1 & 4, para. [0021]); and a solder material (“solder bump” 36) extending over the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) and directly contacting the metal material (“landing pad region” 28P) through the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) and substantially entirely filling the openings (“second opening” 32b) of the single passivation material (“second protective layer” 30) (Fig. 4, para. [0024]).
 As to claim 16, as applied to claim 14 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the metal material (“landing pad region” 28P) comprise a single metal material located directly between an upper surface (top surface) of the base material (“first protective layer” 26) and a lower surface (bottom surface) of the single passivation material (“second protective layer” 30) (see Fig. 4).
As to claim 17, as applied to claim 14 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) comprises vertical sidewalls (a vertical sidewall along the opening 32b, Figs. 1,4).
As to claim 18, as applied to claim 14 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the solder material (“solder bump” 36) comprises a continuous body including an upper portion (top portion) over upper surfaces  (top surface) of the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) and lower portions (bottom portion) extending laterally between adjacent sidewalls (vertical sidewalls along the openings 32b, Figs. 1,4) of the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) (see Figs. 1 and 4). 
As to claim 19, as applied to claim 14 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the patterned surface structure (comprising patterned portions of 30 in openings 32b, Figs. 1& 4) of the single passivation material (“second protective layer” 30) comprises discrete, laterally separated support structures (comprising patterned portions of 30 in the opening 32b, Figs. 1 & 4) located directly between the metal material (“landing pad region” 28P) and portions of the solder material (“solder bump” 36) (see Fig. 4).   
As to claim 20, as applied to claims 14 and 19 above, CHEN et al. disclose in Figs. 1 and 4 all claimed limitations including the limitation wherein the discrete, laterally separated support structures  (comprising patterned portions of 30 in the opening 32b, Figs. 1 & 4) comprise individual pillars (see the two patterned portions of 30 in the opening 32b, Figs. 1 & 4) comprising portions of the single passivation material (“second protective layer” 30) substantially surrounded by the solder material (“solder bump” 36) (see Fig. 4).


Claim(s) 8-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S 2010/0283149 A1). 
As to claim 8,  CHEN et al. disclose in Figs. 2-5 an apparatus, comprising: a first conductive material (“first metal layer” 40) comprising a single material located directly on a base material (“first insulating layer” 30) (Figs. 2, 4 &5, para. [0011]); a second conductive material (“second metal layer” 80) comprising a single reflowed metal material directly contacting portions of the first conductive material (“first metal layer” 40) (Fig. 5, para. [0021]-[0024]); and a passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) comprising a single dielectric material directly between the second conductive material (“second metal layer” 80) and additional portions of the first conductive material (“first metal layer” 40) (Figs. 2, 4 & 5, para. [0017]-[0023], [0026]), the second conductive material (“second metal layer” 80) substantially entirely filling openings (comprising “trench opening” 55 and “via openings” 65) in the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) without extending over exposed surfaces (see top surfaces of peripheral portions of layer 50 in Fig. 5) of the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) laterally surrounding the openings (comprising “trench opening” 55 and “via openings” 65) in the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) (Figs. 2-5, para. [0017]-[0018], [0020]-[0021]).     
As to claim 9, as applied to claim 8 above, CHEN et al. disclose in Figs. 2-5 all claimed limitations including the limitation wherein the second conductive material (“second metal layer” 80) is in direct physical contact with surfaces of the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) within the openings (comprising “trench opening” 55 and “via openings” 65) therein (see Figs. 2, 4 & 5). 
As to claim 10, as applied to claim 8 above, CHEN et al. disclose in Figs. 2-5 all claimed limitations including the limitation wherein the first conductive material (“first metal layer” 40) separates overlying portions of the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) from the base material (“first insulating layer” 30) (Fig. 5, para. [0021], [0026]).  
As to claim 11, as applied to claim 8 above, CHEN et al. disclose in Figs. 2-5 all claimed limitations including the limitation wherein the openings (comprising “trench opening” 55 and “via openings” 65) in the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) comprise a mesh of intersecting linear portions forming a continuous structure of the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) having discrete openings (comprising “trench opening” 55 and “via openings” 65) therebetween (see Figs. 2 & 5).
As to claim 12, as applied to claim 8 above, CHEN et al. disclose in Figs. 2-5 all claimed limitations including the limitation wherein the openings (comprising “trench opening” 55 and “via openings” 65) in the passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) comprise support structures (comprising patterned portions of 75 and portions of T3 in the opening 55, Figs. 2, 4 & 5) directly laterally adjacent to segmented portions of the second conductive material (“second metal layer” 80) (see Figs. 2, 4 & 5).  

As to claims 14 and 15,  CHEN et al. disclose in Figs. 2-5 an apparatus, comprising: a metal material (“first metal layer” 40) over a base material (“first insulating layer” 30) (Figs. 2, 4 &5, para. [0011]); a single passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) over the metal material (“first metal layer” 40) (Figs. 2, 4 & 5, para. [0017]-[0023], [0026]), the single passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) exhibiting a patterned surface structure (comprising a patterned portion 75 in openings 55, 65, Figs. 2, 4, & 5) within openings (comprising “trench opening” 55 & “via opening” 65) thereof (Figs. 2, 4 &5, para. [0017]-[0022]); and a solder material (“second metal layer” 80) extending over the patterned surface structure (comprising a patterned portion 75 in openings 55, 65, Figs. 2, 4, & 5) and directly contacting the metal material (“first metal layer” 40) through the patterned surface structure (comprising a patterned portion 75 in openings 55, 65, Figs. 2, 4, & 5) and substantially entirely filling the openings (comprising “trench opening” 55 & “via opening” 65) of the single passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) (Fig. 5, para. [0021]-[0024]);
wherein the solder material (“second metal layer” 80) fills the openings (comprising “trench opening” 55 & “via opening” 65) of the single passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) without extending over exposed upper surfaces (see top surfaces of peripheral portions of 50, Fig. 5) of the single passivation material (comprising “second insulating layer” 50 & “second insulating layer portion” 75) external to the openings (comprising “trench opening” 55 & “via opening” 65) thereof (Fig. 5, para. [0021]).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (U.S 2010/0283149 A1) in view of CHEN et al. (U.S 2013/0147031 A1).
As to claim 13, as applied to claims 8 and 12 above, CHEN et al. disclose in Figs. 2-5 all claimed limitations except for the limitation wherein a height of the support structures is substantially the same as a height of the passivation material external to the openings therein.    
CHEN et al. (U.S 2013/0147031 A1) disclose in Figs 1 and 4 an apparatus, comprising: support structures (comprising patterned portions of 30 in openings 32b, Fig. 1), wherein a height of the support structures (comprising patterned portions of 30 in openings 32b, Fig. 1) is substantially the same as a height of the passivation material (“second protective layer” 30) external to the openings (32b) therein (Figs. 1 and 4, para. [0023], [0024]).    
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of CHEN et al. (U.S 2010/0283149 A1) by having a height of the support structures is substantially the same as a height of the passivation material external to the openings therein, as taught by CHEN et al. (U.S 2013/0147031 A1), in order to strongly support the second conductive material (the bump) on the apparatus, and improve the bonding connection between the second conductive material (the bump) with the first conductive material (the pad) in the apparatus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,008,461. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-2, 5-7, 14, and 16-20 of the present invention are recited within claims 1-14 of U.S. Patent No. 10,008,461.

Claims 1-2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,950,564. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-2 and 5-20 of the present invention are recited within claims 1-18 of U.S. Patent No. 10,950,564.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (U.S 2008/0150161 A1) and Lin et al. (U.S 2010/0105200 A1).

       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        July 2, 2022